ACCEPTED
                                                                                    14-14-00097-CV
                                                                    FOURTEENTH COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                               8/21/2015 3:56:19 PM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK

                            No. 14-14-00097-CV

      IN THE FOURTEENTH COURT OF                                   FILED IN
                                                            14th COURT OF APPEALS
                                                               HOUSTON, TEXAS
       APPEALS AT HOUSTON, TEXAS                            8/21/2015 3:56:19 PM
                                                            CHRISTOPHER A. PRINE
                                                                     Clerk

                               VICKI WARD,
                                           PLAINTIFF-APPELLANT,

                                      V.

   LAMAR UNIVERSITY, TEXAS STATE UNIVERSITY SYSTEM
                AND JAMES SIMMONS,
                             DEFENDANTS-APPELLEES.



                On Appeal from Cause No. E194323, in the
               172nd District Court of Jefferson County, Texas


      APPELLEES’ NOTICE OF SUBSTITUTION OF COUNSEL


KEN PAXTON                             ESTEBAN S.M. SOTO
Attorney General of Texas              Attorney-in-Charge
                                       Texas Bar No: 24052284
CHARLES E. ROY                         Assistant Attorney General
First Assistant Attorney General       General Litigation Division
                                       P.O. Box 12548, Capitol Station
JAMES E. DAVIS                         Austin, Texas 78711-2548
Deputy Attorney General for Defense    Telephone: (512) 463-2120
Litigation                             Facsimile: (512) 320-0667
                                       esteban.soto@texasattorneygeneral.gov
ANGELA V. COLMENERO
Division Chief - General Litigation    ATTORNEYS FOR APPELLEES

                              AUGUST 21, 2015

                                                                   Page 1
TO THE HONORABLE COURT:

      Appellees, Lamar University, Texas State University System, and James

Simmons, file this Notice of Substitution of Counsel. Appellees hereby notify the

Court that Assistant Attorney General Esteban Soto should now be designated as

lead counsel for the Appellees in this case.

      Eric Vinson, former Assistant Attorney General and counsel, has taken a

position outside the Office of the Attorney General, and should be removed from all

further notifications regarding this case.

      Wherefore, Appellees request that the Court enter Mr. Soto as counsel of

record for Appellees, Lamar University, Texas State University System, and James

Simmons.




                                                                             Page 2
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil
Litigation

ANGELA COLMENERO
Chief, General Litigation Division

/s/ Esteban Soto
ESTEBAN SOTO
Assistant Attorney General
State Bar No. 240052284
Office of the Attorney General
P.O. Box 12548
Austin, Texas 78711-2548
(512) 463-2120
(512) 320-0667 (FAX)
esteban.soto@texasattorneygeneral.gov
ATTORNEYS FOR APPELLEES




                                     Page 3
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has

been served by electronic service and electronic mail, this 21st day of August, 2015,

to:

Iain G. Simpson
Simpson, P.C.
1333 Heights Boulevard
Houston, Texas 77008
[Tel.] (281) 989-0742
[Fax] (281) 596-6960
iain@simpsonpc.com

Larry Watts
Watts & Associates
P.O. Box 2214
Missouri City, Texas, 77459
[Tel.] (281) 431-1500
[Fax] (877) 797-4055
wattstrial@gmail.com


                                       /s/ Esteban Soto
                                       ESTEBAN SOTO
                                       Assistant Attorney General




                                                                               Page 4